DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendments filed on 02/25/2021.
Claims 1-3, 5, 7-9, 18 and 21-32 are currently pending in this application. Claims 1-3, 7-9 and 18 have been amended. Claims 4, 6, 10-17, 19 and 20 are cancelled. Claims 21-32 are new.
No new IDS has been filed.

Response to Arguments
The previous 112(b) rejections to the claims 1-3, 7-9 and 18 have been withdrawn in response to the applicants’ amendments/remarks.
The previous double patenting rejections have been withdrawn in response to the applicants’ filing of a terminal disclaimer, which is approved on 03/11/2021.
The previous 103 rejection to the claims 1-3, 5, 7, 9 and 18 have been withdrawn in response to the applicants’ amendments/remarks.

Allowable Subject Matter
Claims 1-3, 5, 7-9, 18 and 21-32 are allowed.

Examiner’s Statement for Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 18 and 26,

Roth et al. (US 2015/0006890 A1) teaches a service proxy services which involve data storage. When a request to store data is received by the service proxy, the service proxy encrypts the data and stores the data in encrypted form at the service. The cryptography service may securely manage cryptographic keys used for encrypting and decrypting and possibly for performing other cryptographic operations, such as message signing. When the data is to be encrypted, the service interface may utilize the cryptographic service to encrypt the data before the data is transmitted to the other service in the other zone. Electronic signatures may be generated using secret information (e.g., a private key of a key pair associated with a user) that is available to both an authenticating entity (e.g., user) and authentication system - see figs. 2, 6; abstract, paras. [0024], and [0041] of Roth.

Boren et al. (US 2009/0106551 A1) teaches a distributed key encryption system and method which provides a key storage service with a session key to the source and destination computers by encrypting the session key with unique distributed private keys that are associated with the respective source and destination computers by unique private key identifiers. The key storage server determines from the session identifier whether it has the corresponding session key and whether it has the destination computer’s private distributed key. To send a secure file, the White-noise, WN distributed key acts as a random number generator and produces either 16-byte or 32-byte session key and initialization vectors. After having encrypted the file, the session key itself is encrypted along with initialization vectors by the sender’s pre-distributed AES key contained on the AES-WN distributed flash memory private keys – see fig. 7; abstract; paras. [0015], [0101] and [0103] of Boren.

Agarwal et al. (US 2017/0006064 A1) teaches a distributed key centralized framework for managing the data encryption of resources. A data encryption service provides various services related to the management of the data encryption of resources. The services may include managing application policies, cryptographic policies, and encryption objects related to applications. The data encryption service implements in a cloud computing environment and provides a centralized framework for effectively managing the data encryption requirements of various applications hosted or provided by different customer systems – see fig. 8; abstract; paras. [0005] - [0009] of Agarwal.

However, the prior art of record does not teach or render obvious the limitations, specific and combination with other limitations:
in the claims 1, 18 and 26 of a method, system or medium for, 
determining, based on evaluating at least one of a plurality of criteria, whether to bypass an encryption service which to encrypt data using a decrypted private key, 
wherein the plurality of criteria including a size of the data to be stored, an urgency, a system capacity, and an available bandwidth; and
receiving an encrypted version of the data to be stored from a remote key vault instead of the encryption service, the received data being encrypted using an arbitrary number and based on information stored in a partition of the remote key vault for the customer.

Dependent claims 2, 3, 5, 7-9, 21-25 and 27-32 are allowed as they depend from allowable independent claim 1, 18 or 26.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAUNG T LWIN/Primary Examiner, Art Unit 2495